ORDER

PER CURIAM.
Defendant, Tracy Burage, appeals from the trial court’s judgment entered upon the jury’s convictions of one count of robbery in the first degree, section 569.020 RSMo. (1994) and armed criminal action, section 571.015. The trial court sentenced defendant as a prior and persistent offend*155er to thirty year’s imprisonment on each count to run consecutively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).